        Case 1:21-cv-00880-VSB-SDA Document 8 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                           2/5/2021
SALOMON APARICIO JIMENEZ,                                 :
                                                          :
                                         Petitioner, :
                                                          :         21-CV-880 (VSB)
                           -against-                      :
                                                          :              ORDER
THOMAS DECKER, et al.,                                    :
                                                          :
                                         Respondents. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ letter requesting a deadline of February 12, 2021 for the

government to file its response to Petitioner’s habeas petition and a deadline of February 15,

2021 for Petitioner to file his reply submission. (Doc. 7.) The parties’ request is hereby

GRANTED. A preliminary injunction hearing is set for February 25, 2021 at 2:00 p.m.

        IT IS FURTHER ORDERED that if the parties are not available for a hearing on

February 25, 2021, they are instructed to meet and confer and to submit a joint letter on or before

February 18, 2021, proposing several alternative hearing dates.

        IT IS FURTHER ORDERED that on or before February 22, 2021, the parties notify the

Court whether or not they intend to call witnesses and whether they intend to offer exhibits other

than those attached to their papers during the February 25, 2021 hearing. To the extent either

party seeks to have such testimony, all direct testimony shall be presented by witness declaration,

with an opportunity for live-virtual cross-examination and redirect examination.

    SO ORDERED.

Dated: February 5, 2021
       New York, New York
